DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on June 29, 2021 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. [US 20040008400 A1, hereafter Hill] .
As per Claim 1, Hill teaches an optical path adjusting mechanism (Para 15), comprising:
a rotating base (a plate), wherein a first area and a second area are diagonally

an optical element (an upper electrode), disposed in the rotating base;
a coil, disposed around a periphery of the rotating base (Para 10);
a first spring 150a, wherein one terminal of the first spring is connected to the
first area of the rotating base; and
a second spring 150d, wherein one terminal of the second spring is connected to
the second area of the rotating base (See fig. 10, Para 79-82).
	Hill does not explicitly teach the optical element is configured to receive a multi-pixel area image light as put in the claim. 
	However, the prior art structure of Hill inherently possesses the functionally defined limitations of the claimed apparatus. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
The prior art to Hill disclosed all structure of the optical element, as to what the apparatus of optical element of the instant application is. As such, the optical element of Hill can be equally configured to receive the claimed multi-pixel area image light as claimed. The Examiner also would like to point out that Applicant did not show any structural element that differentiated the optical element, such that, the claimed optical element possess the characteristic to receive multi-pixel image light in a manner different from the optical element of Hill. 
Therefore, the claimed functional limitation is an inherent characteristic of the prior art, and the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.

As per Claim 2, Hill teaches the optical path adjusting mechanism of claim 1,
wherein the rotating base and optical element are integratedly manufactured in one-
piece (See fig. 6B).
As per Claim 3, Hill teaches the optical path adjusting mechanism of claim 1,
wherein the first spring is a sheet metal, and the second spring is a sheet metal (See
fig. 10).
As per Claim 4, Hill teaches the optical path adjusting mechanism of claim 1,
wherein the optical element comprises a reflecting mirror (Para 43).
As per Claim 9, Hill teaches the optical path adjusting mechanism of claim 1,
wherein a first plane is disposed between the one terminal of the first spring and
another terminal of the first spring, a second plane is disposed between the one
terminal of the second spring and another terminal of the second spring, and the first
plane of the first spring is not parallel to the second plane of the second spring (See fig.
10).
As per Claim 10, Hill teaches the optical path adjusting mechanism of claim 9,

piece (See fig. 6).
As per Claim 11, Hill teaches the optical path adjusting mechanism of claim 9,
wherein the first spring is a sheet metal, and the second spring is a sheet metal (See
fig. 10).
As per Claim 12, Hill teaches the optical path adjusting mechanism of claim 9,
wherein the optical element comprises a reflecting mirror (Para 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied in claim 1 above, in view of Andersson et al. [US 20060012849 A1, hereafter Andersson].
As per Claims 5 and 13, Hill teaches the optical path adjusting mechanism of

Hill does not explicitly teach wherein the optical element comprises a lens.
Andersson teaches a movable light forming unit in the form of a lens and then
preferably of a lens with a corresponding micromechanical structure that moves the lens
such that light from an optical component that is connected to the movable lens can be
deflected (Para 20).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to use a lens element as claimed in order to improve freedom of movement of the optical element.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied in claim 1 above, in view of Terada [US 20160277717 A1].
As per Claims 6-8, Hill teaches the optical path adjusting mechanism of claim 1.
Hill does not explicitly teach the mechanism that is adapted to an optical
apparatus, wherein the optical apparatus further comprises a total internal reflection
prism and a light valve.
Terada teaches the optical system PU1 includes a total internal reflection (TIR)
prism PA, a color separating/combining prism PB, and a digital micromirror device DP
(See fig. 1, Para 37).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to use the optical path adjusting mechanism in a projection
system in order to improve transmission of a desired radiation.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Abele et al. [US 20150168714 A1, hereafter Abele].
As per Claim 14, Hill teaches an optical path adjusting mechanism (Para 15),
comprising:
a base (a plate);
a first spring, comprising a first terminal 150a and a second terminal 150d,
wherein the first terminal is connected to the first area of the plate, the second terminal
is connected to one terminal of the base, and a first plane is disposed between the first
terminal and the second terminal; and
a second spring, comprising a third terminal 1506 and a fourth terminal 150c,
wherein the third terminal is connected to the second area of the plate, the fourth terminal is connected to another terminal of the base, and a second plane is disposed
between the third terminal and the fourth terminal (See fig. 10, Para 79-82).
Hill does not explicitly teach a frame, wherein a first area and a second area are
diagonally disposed on the frame; an optical element, disposed in the frame, and the
claimed connection to the spring.
Abele teaches the MEMS device 50 comprises an intermediate support member
51. Torsional arms 43,45 connect the mirror 3 to the intermediate support member 51,
and torsional arms 47,49 connect the intermediate support member 51 to the fixed
portion 5 (See fig. 6, Para 62).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate the frame element as claimed in order to improve
freedom of movement of the optical element.

	However, the prior art structure of Hill in view of Abele inherently possesses the functionally defined limitations of the claimed apparatus. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
The prior art to Hill in view of Abele disclosed all structure of the optical element, as to what the apparatus of optical element of the instant application is. As such, the optical element of Hill in view of Abele can be equally configured to receive the claimed multi-pixel area image light as claimed. The Examiner also would like to point out that Applicant did not show any structural element that differentiated the optical element, such that, the claimed optical element possess the characteristic to receive multi-pixel image light in a manner different from the optical element of Hill in view of Abele. 
Therefore, the claimed functional limitation is an inherent characteristic of the prior art, and the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.
Furthermore, manner of operating the device does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the 
As per Claim 15, Hill in view of Abele teaches the optical path adjusting
mechanism of claim 14.
Hill further disclosed wherein the frame and optical element are integratedly
manufactured in one-piece (See fig. 6B).
As per Claim 16, Hill in view of Abele teaches the optical path adjusting
mechanism of claim 14.
Hill further disclosed wherein the first spring is a sheet metal, and the second
spring is a sheet metal (See fig. 10).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Abele as applied in claim 14 above, in further view of Andersson.
As per Claim 17, Hill in view of Abele teaches the optical path adjusting
mechanism of claims 14.
Hill in view of Abele does not explicitly teach wherein the optical element
comprises a lens.
Andersson teaches a movable light forming unit in the form of a lens and then
preferably of a lens with a corresponding micromechanical structure that moves the lens
such that light from an optical component that is connected to the movable lens can be
deflected (Para 20).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to use a lens element as claimed in order to improve freedom
of movement of the optical element.


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Abele as applied in claim 14 above, in further view of Terada.
As per Claims 18-20, Hill in view of Abele teaches the optical path adjusting
mechanism of claim 14.
Hill in view of Abele does not explicitly teach adapted to an optical apparatus,
wherein the optical apparatus further comprises a total internal reflection prism and a
light valve.
Terada teaches the optical system PU1 includes a total internal reflection (TIR)
prism PA, a color separating/combining prism PB, and a digital micromirror device DP
(See fig. 1, Para 37).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to use the optical path adjusting mechanism in a projection
system in order to improve transmission of a desired radiation.
Response to Arguments
Applicant's arguments filed on June 29, 2021 have been fully considered but they are not persuasive. 
In the remark section, Applicant argued that Hill fails to disclose the feature of “an optical element, ... configured to receive a multi-pixel area image light’ recited in the amended claims 1 and 14.
The Examiner respectfully disagrees, because the prior art structure of Hill inherently possesses the functionally defined limitations of the claimed apparatus. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, 
Furthermore, manner of operating the device does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/Primary Examiner, Art Unit 2882